Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 and 18-20 are allowed.
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 1 Hardy et al. (US. 8,430,675 B2) teaches “A coaxial connector assembly comprising: an outer ground contact having an outer contact socket portion and an outer contact termination portion, the outer contact termination portion having openings which extend through a wall of the outer contact termination portion; a one piece over-molded housing having a nose cone portion, an inner dielectric portion and transition portions which extend between the nose cone portion and the inner dielectric portion, the nose cone portion positioned outside of the outer contact termination portion.” (Coaxial connector assembly 101, outer ground contact 140, inner dielectric portion 146, and over-mold housing 106)
Hardy et al. (US. 8,430,675 B2) does not teach “the inner dielectric portion positioned inside of the outer contact termination portion, and the transition portions extend from the nose cone portion, through the openings, to the inner dielectric portion; wherein the positioning of the transition portions in the openings securely mounts the outer grounding contact to the housing.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 1, these limitations, in combination with remaining 
Claims 2-15 are dependent on claim 1 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 16 Hardy et al. (US. 8,430,675 B2) teaches “A method of assembling a coaxial connector, the method comprising: forming an outer contact of the coaxial connector on a carrier strip, the outer contact having openings extending through a wall of the outer contact; over-molding a housing onto the outer contact while the outer contact is on the carrier strip, the material of the housing flowing through the openings of the outer contact to securely mount the outer contact to the housing.” (Coaxial connector 100, outer contact 140, carries strip 142, and housing 106)
Hardy et al. (US. 8,430,675 B2) does not teach “forming an outer portion, an inner portion and transition portions in the housing, the outer portion positioned outside of the outer contact, the inner portion positioned inside of the outer contact, and the transition portions extending from the outer portion, through the openings, to the inner portion.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 16, these limitations, in combination with remaining limitations of the amended claim 16, are neither taught nor suggested by the prior art of record, therefore the amended claim 16 is allowable.
Claims 18-19 are dependent on the amended claim 16 and are therefore allowable for the same reasons.  
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 20 Hardy et al. (US. 8,430,675 B2) teaches “A method of assembling a connector, the method comprising: forming a contact of the connector on a carrier strip, the contact having openings extending through a wall of the contact; over-molding a housing onto the contact while the contact is on the carrier strip, the material of the housing flowing through the openings of the contact to securely mount the contact to the housing.” (Coaxial connector 100, outer contact 140, carries strip 142, and housing 106)
Hardy et al. (US. 8,430,675 B2) does not teach “forming an outer portion, an inner portion and transition portions in the housing, the outer portion positioned outside of the contact, the inner portion positioned inside of the contact, and the transition portions extending from the outer portion, through the openings, to the inner portion.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 20, these limitations, in combination with remaining limitations of the amended claim 20, are neither taught nor suggested by the prior art of record, therefore the amended claim 20 is allowable.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/
Supervisory Patent Examiner, Art Unit 2831